—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 26, 1996, which denied defendant-appellant’s motion to vacate a default judgment entered against it, unanimously affirmed, with costs.
Jurisdiction was obtained over appellant, a corporation, by *132service of process on the Secretary of State irrespective of whether the process ever actually reached appellant (Associated Imports v Amiel Publ., 168 AD2d 354, lv dismissed 77 NY2d 873). Assuming in appellant’s favor that it did not receive notice of the process in time to defend (CPLR 317), or that it has a reasonable excuse for its default (CPLR 5015 [a] [1]), the complaint makes out a prima facie case of fraudulent conveyance, and appellant’s conclusory denials are insufficient to show a meritorious defense warranting vacatur of its default. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.